Citation Nr: 1140683	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-06 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 2002 to April 2006.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board observes that the Veteran originally filed his claim for service connection for a TBI in February 2008 and a September 2008 rating decision initially denied such claim.  Thereafter, the Veteran submitted a statement in November 2008, within one year of the September 2008 denial, which the RO construed as a petition to reopen the Veteran's claim of entitlement to service connection for TBI.  The Veteran also submitted an October 2008 letter from Dr. E.F.  The November 2008 statement and accompanying letter were adjudicated in the December 2008 rating decision on appeal.  As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  As evidence accompanying the Veteran's November 2008 statement qualifies as new and material evidence, such must be considered as having been filed in connection with the Veteran's original claim and, therefore, the Board finds that the Veteran's claim of entitlement to service connection for TBI has been pending since VA received his original claim in February 2008.  Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

In February 2011, the Veteran testified at a video-conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.



FINDINGS OF FACT

1.  The Veteran participated in Operation Enduring Freedom (OEF) and Operation Iraqi Freedom (OIF) during his military service and received a Combat Action Ribbon.

2.  The evidence supports the Veteran's contentions that he was exposed to blasts from mortar fire and improvised explosive devices (IED) while in the military, which resulted in a TBI.  

3.  Resolving all reasonable doubt in his favor, the competent and credible evidence demonstrates that the Veteran began experiencing the effects of a TBI, including headaches and memory loss, while he was in the military that have continued since his discharge. 


CONCLUSION OF LAW

TBI was incurred in the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for TBI herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

At his Board hearing and in documents of record, the Veteran contends that he began experiencing TBI-related symptoms, to include headaches and memory loss, while in the military due to blasts from mortar rounds and IEDs, and that he has continued to experience such symptoms continuously since his discharge from service.  Statements and testimony from the Veteran consistently report his exposure to blasts from mortars and IEDs.  Furthermore, after returning from his second deployment, the Veteran was an urban warfare-trainer for the military and simulated blasts during training exercises.  The Veteran testified during his February 2011 Board hearing that he was knocked to his knees during a training exercise, and withstood numerous "flash-bangs."  As a result, the Veteran states he has suffered from headaches and short-term memory loss since his military service.  
Therefore, the Veteran contends that service connection is warranted for TBI.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the evidence reveals that the Veteran was given diagnosis of a TBI as noted in an October 2007 VA treatment record, merely a year and a half after his discharge from service.  Additional VA treatment records from October 2007 to November 2009 confirm this diagnosis.  The Board notes that the December 2008 VA examiner did not render a diagnosis of a TBI, but did indicate the Veteran suffers from headaches of an unknown etiology.  As the majority of the evidence reveals a diagnosis of TBI and the December 2008 VA examination noted that the Veteran suffered from headaches, which are a common residual of TBI, the Board will resolve all reasonable doubt in the Veteran's favor and find that he has a current diagnosis of TBI.   

The Veteran's service treatment records from do not specifically mention any complaints of headaches or other relevant symptomatology commonly associated with a TBI.  His service records reveal that he served in OEF and OIF and received a Combat Action Ribbon.  During his service, the Veteran states his unit was first to clear the bridges into Baghdad, withstood mortar fire, and was responsible for clearing IEDs on the roads.  The Veteran acknowledged that his vehicle never sustained a direct hit; however, he testified that he was not always a safe distance away from the blasts.  

When a Veteran alleges he suffers from disability due to an injury sustained in combat, 38 U.S.C.A. § 1154(b) must be considered, permitting the Veteran's undocumented assertions regarding combat-related injuries to be accepted as true if consistent with the time, place and circumstances of such service.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  Given the fact that the Veteran is in receipt of a Combat Action Ribbon, which denotes combat service, the Board finds plausible and credible the Veteran's accounts that he sustained head trauma in service as they are consistent with the circumstances of his combat service in Iraq.  See 38 U.S.C.A. § 1154(b) . 

Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a Veteran and other persons can attest to factual matters of which they had first-hand knowledge, e.g., experiencing and witnessing events in service).  Hence, the Veteran is competent to report about what he experienced during service and he has consistently reported that his headaches and memory loss began during his military service.  His statements are consistent with the circumstances of his service.  38 U.S.C.A. § 1154.  Thus, the Board finds his statements and testimony to be both competent and credible.  Based on the above evidence, the Board resolves reasonable doubt on the matter of incurrence in service and concludes that the Veteran sustained a TBI in service and has been experiencing the residuals of that TBI since such time.  

As the evidence sufficiently establishes elements of a current disability and an event in service, the determinative issue is whether the Veteran's TBI is attributable to his military service.   

As previously mentioned, the Veteran was initially diagnosed with a TBI in October 2007.  During that initial screening, the Veteran reported moderate complaints of dizziness, loss of balance, and poor coordination.  He further indicated that he suffers from very severe headaches and severe nausea.  The cranial nerves II through XII were grossly intact.  Thereafter, the Veteran continuously complained of and received treatment for his headaches.  An October 2008 MRI revealed probable small pineal gland cyst, but no acute findings.  Thereafter, a March 2009 treatment record noted multiple mild TBI's with repeat blast wave exposure.  Finally, an August 2009 treatment record notes the Veteran's problems with his short-term memory.  

In May 2008, the Veteran submitted a statement from Dr. C.B., dated January 2008, from the Vet Center, where he is receiving treatment for his service-connected posttraumatic stress disorder (PTSD).  This statement specifically notes the Veteran's involvement with clearing IED's and frequent mortar attacks.  Consequently, Dr. C.B. stated that the Veteran's symptoms date back to his military service.  

An October 2008 letter from Dr. E.F., a member of the polytrauma team, also shows that the Veteran was receiving treatment after he tested positive to items that would indicate the existence of a TBI.  Dr. E.F. stated that the Veteran's neuro-cognitive profile was found to indicate a mild neuro-cognitive disorder, likely resulting at least partially from exposure to combat related events (multiple blasts and MVA).  Further, his cognitive performances were found to reflect residual problems beyond what could be expected in individuals with PTSD and depression.

In December 2008, the Veteran underwent a VA compensation examination.  Upon physical examination, the examiner noted normal motor functioning and no sensory deficits.  Further, the Veteran had normal muscle tone, with intact and symmetrical reflexes.  Again, the cranial nerves II through XII were intact.  Consequently, the examiner only found diagnoses of chronic headaches and PTSD.  Concerning the headaches, the examiner stated that the specific type is unclear but the literature is not completely supportive of a blast wave injury.  Moreover, the examiner stated that patients who experience a mild brain injury return to baseline within 1 to 2 years.  The examiner based his conclusion on the Veteran's statement that his experiences were secondary to contact and not based on complete unconsciousness.  The examiner also stated that the Veteran's symptoms for TBI overlap with his PTSD symptoms.  Therefore, the Veteran's complaints of cognitive impairment could just as likely be from his PTSD as from a presumed mild TBI.  

Also in support of his claim, the Veteran submitted five lay statements from family members and co-workers.  These statements all support his contentions that he has suffered from headaches and memory loss since his military service.  

The Veteran is competent, as a layperson, to attest to having experienced chronic headaches and memory loss during the years following his discharge from service in April 2006.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  The Veteran's friends and family members are also competent to provide evidence regarding their observations of the Veteran during the years and their observable knowledge that he has experienced headaches.  Moreover, there is no inherent reason to doubt or question the credibility of his lay testimony or that of his friends and family.  See Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  These lay statements are also sufficiently supported by medical evidence of record.  In this regard, the Board notes that the Veteran's VA treatment records from October 2007 to November 2009 show his initial diagnosis of TBI and the recurrent and consistent complaints of headaches and memory loss.  

Therefore, while the December 2008 VA examiner stated that the Veteran does not have a TBI since his exposure was secondary to the blasts, the Board notes that the January 2008 and October 2008 letters from Drs. C.B. and E.F., respectively, support a finding that the Veteran suffered from a TBI as a result of his military service and had headaches and cognitive impairment since such time.  Moreover, the opinions of Drs. C.B. and E.F. appear to be based on the Veteran's reported history regarding his headaches and other relevant symptomatology, including the in-service mortar fire and IEDs.  As noted above, the Board finds the Veteran's history to be credible; hence, Drs. C.B. and E.F.'s opinions sufficiently support a conclusion that the Veteran's TBI with current headaches and memory loss or other cognitive impairment are related to his service.

After considering the entirety of the evidence of record, the Board concludes that the evidence demonstrates that the Veteran has experienced a continuity of symptomatology of headaches and memory loss due to the TBI he sustained during his military service.  Hence, the Board resolves any reasonable doubt in his favor and concludes that service connection for TBI is warranted.     


ORDER

Service connection for TBI is granted.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


